Citation Nr: 1643022	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for right lung condition (also claimed as diaphragm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1971 to April 1974. 

This matter comes before the Board on an appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded this matter in July 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is necessary in order to ensure compliance with the Board's July 2014 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

As noted in the July 2014 Remand, private medical records from Queens Hospital, where the Veteran underwent an August 1996 coronary artery bypass graft (CABG) are important to the determination of this claim.  Pursuant to the Board's Remand, the RO contacted the Veteran requesting authorization for relevant private treatment records, to include Queens Hospital.  The record contains a July 2014 submission from the Veteran listing Queens Hospital, Dr. C.A., and a phone number.  As a result, the January 2015 Supplemental Statement of the Case (SSOC) states that the Veteran did provide sufficient release of information in order to obtain the Queens Hospital records.  
However, the record does contain a properly completed August 18, 2014 Authorization and Consent to Release Information form specific to Queens Hospital.  There is no indication in the record that the RO took appropriate steps to obtain these records.  As a result, the Board finds that remand is again necessary in order to attempt to obtain these records.  Unfortunately, due to the passage of time, new release forms must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all private medical providers who performed the August 1996 CABG and who have treated him for the claimed right lung condition.  For Queens Hospital and each additional provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




